Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered January 9, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Bracken, Lawrence and Miller, JJ., concur.